ORDER

PER CURIAM.
Travis Haughton appeals his convictions on one count of robbery, one count of attempted robbery, one count of assault, one count of felonious restraint, two counts of burglary and four counts of armed criminal action. He claims that the trial court’s failure to grant him a new trial based on the State’s alleged discovery violation was plain error.
We have reviewed the parties’ briefs and the record on appeal and find no plain error. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Rule 30.25(b).